ORDER

PER CURIAM
Duron Cockrell (Movant) appeals the motion court’s denial of his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. Movant claims trial counsel was ineffective for adducing and failing to object to evidence about Mov-ant’s prior bad acts. We affirm.
*787We have reviewed the briefs of the parties and the record on appeal and find that the motion court did not clearly err in denying post-conviction relief. Ah éxtend-ed opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision. Rule 84.16(b).